COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO.
2-02-355-CV
DAVID GEORGE,
JR.                                                            
APPELLANT
V.
LAURA LEIGH L. LAWLOR-GEORGE                                            
APPELLEE
----------
FROM THE 211TH
DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM
OPINION
(1) AND JUDGMENT
----------
On December 18, 2002, we notified appellant that its brief had not been filed
as required by TEX. R. APP.
P. 38.6(a). We stated we would dismiss the appeal for want of prosecution unless
appellant or any party desiring to continue this appeal filed with the court
within ten days a response showing grounds for continuing the appeal. We have
not received any response.
Because appellant's brief has not been filed, we dismiss the appeal for want
of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b).
PER CURIAM
PANEL D: HOLMAN, GARDNER, and WALKER, JJ.
[DELIVERED JANUARY 23, 2003]

1. See Tex. R. App. P. 47.4.